Citation Nr: 0432082	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-05 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of duodenal ulcer, currently evaluated as 60 
percent disabling.

3.  Entitlement to an increased rating for multiple lipomas 
of the upper extremities and trunk, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
St. Petersburg, Florida.  In May 2002, the veteran voiced 
disagreement with a December 2001 rating decision by which 
his 60 percent disability rating for his service-connected 
duodenal ulcer was continued.  His May 2002 notice of 
disagreement also reflects that he raised additional 
increased rating claims, which were addressed by the RO in a 
September 2002 rating decision.  The veteran voiced 
disagreement with this rating decision the following month.  
A Statement of the Case (SOC) was issued in March 2003 for 
all three issues and the veteran perfected his appeal later 
that same month.

The issue of an entitlement to increased rating for multiple 
lipomas of the upper extremities and trunk is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

The veteran, via his representative in the September 2004 
informal hearing presentation, has raised a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
Board
 refers this claim to the RO for appropriate action.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's bronchial asthma is manifested by a forced 
expiratory volume in excess of 55 percent predicated and the 
ratio of forced expiratory volume in one second to forced 
vital capacity is greater than 55 percent.  His bronchial 
asthma does not require monthly visits to a physician for 
care of exacerbations or treatment by courses of systemic 
corticosteroids.  

3.  The veteran's duodenal ulcer is manifested by weight loss 
productive of definite impairment of health and periodic 
vomiting, with complaints of abdominal pain, and upper 
abdominal tenderness to light palpitation upon examination, 
but the presence of anemia, melena, and hematemesis is not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6602 (2004).  

2.  The criteria for a disability rating in excess of 60 
percent for post-operative residuals of duodenal ulcer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.113, 4.114, Diagnostic 
Codes 7305, 7306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA.  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by letter in July 2002 that 
medical evidence showing an increase in severity was needed 
regarding his bronchial asthma and multiple lipoma claims.  
This letter pre-dated the decision on appeal as to these 
issues.  The July 2002 letter also informed the veteran that 
VA would make reasonable efforts to obtain evidence to 
support his claim but that he had to provide VA with enough 
information about the evidence so that a request could be 
made.  He was informed VA would try to help him get such 
things as medical records, employment records, or records 
from government agencies.  He was also reminded that it was 
still his responsibility to make sure the records were 
received by VA and informed of where to send any evidence he 
had or obtained himself.  In this way, it may be concluded 
the veteran was advised to submit any pertinent evidence in 
his possession.  

The veteran was again notified of the portion of the 
information and evidence necessary to substantiate his claim 
for which he is responsible and which evidence it is VA's 
duty to assist him in obtaining by letter in June 2003.  The 
June 2003 was specific to all three of the veteran's 
increased rating claims.  Given the foregoing letters, 
together with the information provided in the statement of 
the case which explained the criteria for awarding the 
benefits sought and the rationale for the RO's conclusion, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of both claims 
decided herein, and to respond to VA notices.  Accordingly, 
the Board considers the VA's notice requirements have been 
met and any matter as to timing regarding his duodenal ulcer 
claim is not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in May 2000 
and September 2002.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting reports have been obtained.  The veteran's VA 
medical records have been associated with his claims folder.  
The veteran has not identified additional evidence or 
authorized the request of evidence not of record.  Therefore, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

Legal Criteria

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  




Bronchial Asthma

The veteran's current 30 percent evaluation contemplates 
bronchial asthma manifested by a Forced Expiratory Volume in 
one second (FEV- 1) of 56-70 percent predicted, or; a Ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV- 1/FVC) of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).  

The results of the pulmonary functions tests used in 
assigning a disability rating are those after 
bronchodilatation.  61 Fed. Reg. 46723 (Sept. 5, 1996).  
These results represent the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Id.  

The veteran's VA treatment records reflect that the veteran 
was prescribed a combivent inhaler (a bronchodilator) and a 
March 2002 VA medical a record contains an impression of 
chronic obstructive pulmonary disorder/asthma, "helped by 
inhaler."  An August 2001 Agent Orange protocol examination 
report reflects that the veteran complained of asthma while 
the active outpatient medication list included albuterol (a 
beta-agonist).

The September 2002 examination report reflects that the 
veteran indicated that his breathing had worsened but that 
some days were worse than others depending on air allergens 
and humidity.  He indicated that his "bad days" had 
increased from about 25 percent of the time to about 50 
percent of the time.  The report reflects that the veteran 
took combivent four times a day.  The report shows that then-
recent testing had revealed a forced vital capacity after 
drug treatment of 3.51, a 2.0 FEV-1 (which the August 2002 
test results indicate as 70 percent predicated) and an actual 
FEV1/FVC ratio of 57 percent.  The report also notes that his 
residual volume was 3.15 liters, indicating that the veteran 
was not able to exhale all of his air.  The examination 
report reflects that the veteran's bronchial asthma condition 
had advanced and that for most of the summer, the veteran was 
unable to walk more than approximately 30 feet without 
becoming quite out of breath.

While the September 2002 VA examination report reflects that 
the examiner felt that the veteran's level of disability 
should be upgraded, the evidence does not show that the 
regulatory criteria for evaluating his bronchial asthma 
warrants an increase in his disability rating.  Although the 
respiratory function testing results may reveal a disability 
picture that has increased in severity, the next schedular 
evaluation of 60 percent requires FEV-1 of 40-55 percent 
predicted, or a FEV-1/FVC of 40-55 percent.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).  Here, the medical 
evidence clearly shows a FEV-1 of 70 percent and a FEV-1/FVC 
of 57 percent.  Nor does the medical evidence show monthly 
visits to a physician for exacerbations or any treatment 
courses of systemic corticosteroids.  As such, the Board must 
conclude that the veteran's bronchial asthma disability 
picture does not more closely approximate the criteria for a 
higher disability rating.  Id.; see also 38 C.F.R. §§ 4.7 
(2004).
 
Duodenal Ulcer

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  See 38 C.F.R. § 4.113 (2004).  The Board notes that 
ratings under Diagnostic Codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2004).

The veteran's VA treatment records reflect his history with 
ulcer disease and reflect complaints of weight loss and 
decreased appetite.  The September 2002 VA examination report 
reflects that the veteran indicated that he had frequent 
vomiting and had developed increasing pain in his abdomen.  
He also indicated he had problems with dumping and decreased 
energy.  The report reflects that physical examination 
revealed a thin, emaciated man with a prominent skeleton due 
to weight loss.  There was general upper abdominal tenderness 
to light palpitation in both quadrants but no tenderness in 
the lower quadrants.  The report reflects that the examiner 
indicated that the veteran's level of disability from his 
ulcer disease had worsened, highlighting the veteran's weight 
loss since his last surgical intervention.  The report also 
notes then-recent endoscopy results that revealed a polypoid 
lesion at the operation site.

A review of the veteran's claims folder reveals that since 
his last surgical intervention in November 1999, his 
disability rating for his service-connected duodenal ulcer 
was increased, eventually to 60 percent.  The 60 percent 
disability rating is the maximum schedular evaluation for 
duodenal ulcer and contemplates severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2004).

A higher disability rating is not warranted in the instant 
case under an alternative diagnostic code.  A 100 percent 
disability rating is warranted for a pronounced marginal 
ulcer (gastrojejunal) manifested by periodic or continuous 
pain unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and weight loss 
resulting in total incapacitation.  38 C.F.R. § 4.114, 
Diagnostic Code 7306 (2004).  Here, the veteran apparently 
has not been diagnosed to have a gastrojejunal ulcer and in 
any event, has not been shown to have recurring melena or 
hematemesis.  

The Board has considered whether the veteran is entitled to a 
separate disability rating for his residual post-operative 
scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (Scars 
must be considered separately).  In this regard, the May 2000 
VA examination report reflects that the veteran's mid-
epigastric scar was well healed.  Prior to August 2002, a 
superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
As the evidence of record is not indicative of a painful 
post-operative scar, a separate compensable disability rating 
is not warranted in the instant case.

Conclusion

In short, the preponderance of the evidence is against both 
the veteran's claim of entitlement to an increased rating for 
bronchial asthma and for duodenal ulcer.  Therefore, his 
appeals as to these issues must be denied.  The Board notes 
that when the preponderance of the evidence is against a 
claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).

In making this decision, the Board recognizes that the 
veteran's service-connected bronchial asthma and duodenal 
ulcer limit his efficiency in certain tasks.  And while the 
September 2002 VA examination report reflects that the 
veteran's urgent bowel movements were "incredibly 
limiting," the veteran's symptoms do not reflect 
manifestations that can be regarded as presenting an 
exceptional or unusual disability.  Nor is the evidence of 
breathing difficulties reflective of factors that take the 
veteran's disability outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disabilities at issue do not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).


ORDER

An increased rating for bronchial asthma is denied.

An increased rating for post-operative residuals of duodenal 
ulcer is denied.


REMAND

Regarding the veteran's claim for an increased rating for 
multiple lipomas, the regulatory criteria for evaluating skin 
conditions effective in August 2002 indicate that scars in 
widely separated areas, as on two or more extremities, will 
be separately rated.  See 38 C.F.R. § 4.118, Diagnostic Code 
7802, Note 1 (2004).  

Here, the September 2002 examination report reflects that the 
veteran had approximately 50 lipomas removed with multiple 
scars and the continued development of new lipomas.  The 
examination report reflects that the sizes ranged from less 
than one cm to greater than five cm and were located on the 
upper extremities, abdomen and chest.  The evidence currently 
of record is insufficient to evaluate the total areas covered 
by multiple lipomas as well as insufficient to evaluate 
whether separate ratings are warranted for lipomas of 
different extremities.  A current VA examination is therefore 
required.  See 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for a VA scars 
examination to determine the current 
nature and extent of his service-
connected multiple lipomas of the upper 
extremities and trunk.  Where possible, 
the examiner is requested to provide 
specific measurements (either inches or 
centimeters) of both length and width of 
each lipoma and/or areas the lipomas 
cover.  If appropriate, colored 
photographs should be taken.  Send the 
claims folder to the examiner for review.

2.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claim 
for benefits and all evidence received 
since March 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



